Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 02/24/22 is acknowledged.  The traversal is on the ground(s) that “Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims. By “dependent” claim is meant a claim which contains all the features of one or more other claims and contains a reference, preferably at the beginning, to the other claim or claims and then states the additional features claimed (PCT Rule 6.4)”.  This is not found persuasive because applicant is required, under PCT Rule 13, to elect a single disclosed species.  As specifically recited in the claims 6 and 19, and claims 8 and 20 different species of invention disclosed with the movement of shaft/metering member; and the movement of bushing respectively.
The requirement is still deemed proper and is therefore made FINAL.

Claims species including claims 6 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/24/22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-16, 21-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mizuta et al (US 5,148,946).
As to claim 1, Mizuta et al discloses (Figs 1-2, 3A and 3B) a dispensing apparatus for dispensing a fluid, the dispensing apparatus comprising: a dispenser body (22) having a fluid chamber (36) configured to receive the fluid; an outlet (8d) disposed on the dispenser body and configured to fluidly communicate with the fluid chamber; and a shaft (20) disposed within the fluid chamber, the shaft (20) at least partially defining a variable passage for the fluid to move therethrough from the fluid chamber to the outlet (8d), wherein the dispensing apparatus is configured to transition between a plurality of dispensing configurations (see Figs 3A, 3B passageway 8c1, 8c2, and 8b alignments in opening and closing passageway to deliver predetermined amount of the adhesive), and the variable passage having a different dimension for each of the plurality of dispensing configurations (see Figs 3A and 3B and column 6, lines 12-42). 
Regarding claim 2, Mizuta et al discloses (see Fig 2) a nozzle (30) disposed on the dispenser body (22), the nozzle being configured to receive the fluid from the outlet (8d) and to direct the fluid to a substrate (4). 
As to claim 3, in Mizuta et al the dispenser body (22) comprises an inlet in fluid communication with the fluid chamber (36), the inlet configured to receive the fluid from a fluid source (feed pipe 13). 
Regarding claim 4, Mizuta et al discloses (see Fig 1) an actuator (motor 24) configured to transition the dispensing apparatus between the plurality of dispensing configurations. 
As to claim 5, in Mizuta et al the actuator includes a servo motor, a stepper motor, or a direct current motor (see column 7, lines 41-44). 
As to claim 7, Mizuta et al discloses a bushing (seal member 38) having an interior surface defining a bushing passage (38c), the shaft (20) being slidably insertable into the bushing passage such that the shaft contacts the interior surface of the bushing (see column 4, line 67-column 5, line 17). 
As to claim 9, Mizuta et al teaches the bushing (38) further comprises a cutout (8b), the cutout defining a bushing inlet opening (see Fig 3B). 
Regarding claims 10 and 21, Mizuta et al teaches (see Fig 2) the shaft (20) includes a longitudinal body extending along a rotational axis, a distal end, and a proximal end opposite the distal end, the shaft having a groove (conduit 8c) at the distal end. 
Regarding claim 11, Mizuta et al teaches (see Figs 3A and 3B and column 6, lines 12-42) the variable passage is capable of having its greatest dimension when the dispensing apparatus is in one of the plurality of dispensing configurations in which the groove of the shaft overlaps with the cutout of the bushing, and wherein the variable passage is capable of having its smallest dimension when the dispensing apparatus is in another of the plurality of dispensing configurations in which the groove of the shaft does not overlap with the cutout (8b) of the bushing (see Fig 3A for overlapping 8c1 and 8B). 
As to claim 12, in Mizuta et al the fluid is precluded from moving through the variable passage when the variable passage has its smallest dimension (delivery stopped, see column 6, lines 23-30). 
As to claims 13 and 14, in Mizuta et al the dispensing apparatus is capable of transitioning between the plurality of dispensing configurations in less than about 100 milliseconds or 10 milliseconds (since the adhesive is delivered for a predetermined time and the pulse motor is controlled, see column 6, lines 23-31). 
As to claim 15, Mizuta et al discloses (Figs 1-2, 3A and 3B) a system for dispensing a fluid onto a substrate, the system comprising: a dispensing apparatus having a dispenser body (22) defining a fluid chamber, the fluid chamber being configured to receive the fluid (element 36); an inlet in fluid communication with the fluid chamber and configured to receive the fluid from a fluid source; an outlet (8d) in fluid communication with the fluid chamber and for the fluid to pass therethrough out of the fluid chamber; a metering member (shaft 20) disposed within the fluid chamber, the metering member defining a variable passage for the fluid to move therethrough from the fluid chamber to the outlet (8b); a nozzle disposed on the dispensing apparatus and configured to direct the fluid from the outlet to the substrate; and an actuator (motor 24) configured to transition the dispensing apparatus between a plurality of dispensing configurations (see Figs 3A, 3B passageway 8c1, 8c2, and 8b alignments in opening and closing passageway to deliver predetermined amount of the adhesive), wherein the variable passage has a different dimension at each of the plurality of dispensing configurations (see Figs 3A and 3B and column 6, lines 12-42).
Regarding claim 16, in Mizuta et al the fluid is capable of being dispensed in a bead or other form of deposit (since Mizuta et al is silent regarding the form of the deposit).
As to claim 18, a bushing (seal member 38) having an interior surface defining a bushing passage and a cutout (8b) defining a bushing inlet opening, wherein the metering member (shaft 20) is slidably insertable into the bushing passage (38c) such that the metering member contacts the interior surface of the bushing (see column 4, line 67-column 5, line 17). 
As to claim 22, in Mizuta et al (see Figs 3A and 3B and column 6, lines 12-42) the variable passage is capable of having a first opening when the dispensing apparatus is in a first configuration and a second opening when the dispensing apparatus is in a second configuration, the first opening is capable of being larger than the second opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al (US 5,148,946) in view of Hall (US 4,987,854).
As to claim 16, Mizuta et al the fluid is capable of being dispensed in a bead or other form of deposit.  In any event, Hall teaches the fluid is dispensed in the form of a bead (see column 1, lines 25-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply beads of material in Mizuta et al to apply the desired amount of material per unit length as taught by Hall (see column 1, lines 25-29).
Regarding claim 17, Mizuta et al lacks teaching relative movement of the substrate and the system.  Hall teaches (see column 2, lines 5-17, column 3, lines 52-59, column 6, lines 15-26 and column 8, lines 60-66) the substrate is configured to be moved relative to the system at a predetermined speed, and wherein the bead is configured to have a plurality of dimensions, each of the plurality of dimensions of the bead corresponding to the predetermined speed at which the substrate is moved relative to the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relatively move the substrate and the system as claimed in Mizuta et al to apply the desired pattern of the coating liquid on the substrate as taught by Hall (see Abstract and column 8, lines 60-66).

Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Currently, there is no prior art alone or in combination that teaches or render obvious an apparatus for dispensing a fluid comprises the items listed in claims 1 or 15 and a bushing (see claims 7 and 18) and wherein the bushing is movable by the actuator, and wherein each of the plurality of dispensing configurations corresponds to a movement of the bushing as recited in claim 8 and 20. Therefore, claims 8 and 20 are allowable over the prior arts of record.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/